Filing # 197893730 B-FARAOSIU2G21 GPSEBM pM Filed 06/24/21 Page 1 of 1 PagelD 17

In the County Court of: Polk, Florida

Polk County Courthouse

225 N Broadway Ave

Bartow, FL 33830

Civil Division WAIVER OF SERVICE OF PROCESS

PLAINTIFEF(S) vs. DEFENDANT(S)

Hector Garcia Dynamic Recovery Solutions, LLC Case Number: 532021-CC-002168

I acknowledge receipt of your request that I waive service of process in the lawsuit of Hector Garcia v. Dynamic
Recovery Solutions, LLC in the County Court of Polk, Florida. I have also received a copy of the complaint, two

copies of this waiver, and a means by which I can return the signed waiver to you without cost to me.

I agree to save the cost of service process and an additional copy of the complaint in this lawsuit by not requiring
that I, (or the entity on whose behalf I am acting), be served with judicial process in the manner provided by Fla. R.

Civ. P.1.070.

If I am not the defendant to whom the notice of lawsuit and waiver of service of process was sent, and my authority
to accept service on behalf of such person or entity is as follows: I declare that my relationship to the entity or
person to whom the notice was sent and my authority to accept service on behalf of such person or entity is as

follows: (describe relationship to person or entity and authority to accept service)

 

I, (or the entity on whose behalf I am acting), will retain all defense or objections to the lawsuit or to the
jurisdiction or venue of the court except for any objections based on a defect in the summons or in the service of the

summons.

T understand that a judgment may be entered against me, (or the party on whose behalf I am acting), if a
written response is not served upon you within 60 days from the date I received the notice of lawsuit and request for
waiver of service of process.

DATED ON _9/25/2021
Michael Sayegh ye?
Defendant

Vice President of Compliance
Dynamic Recovery Solutions, LLC

 

 

AMERICANS WITH DISABILITIES ACT OF 1990

ADA NOTICE

“Tf you are a person with a disability who needs any accommodation in order to participate in this proceeding,
you are entitled, at no cost to you, to the provision of certain assistance. Please contact the Office of the Court
Administrator, 255 N. Broadway Avenue, Bartow, Florida 33830, (863) 534-4686, at least 7 days before your
scheduled court appearance, or immediately upon receiving this notification if the time before the scheduled
appearance is less than 7 days; if you are hearing or voice impaired, call 711.”

2021CC-002168-0000-00 Received in Polk 05/27/2021 12:55 PM
